NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       APR 19 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 16-50109

                 Plaintiff-Appellee,             D.C. No. 3:15-cr-02489-MMA

  v.
                                                 MEMORANDUM *
ERNESTO CASILLAS-PEREZ,

                 Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Southern District of California
                   Michael M. Anello, District Judge, Presiding

                            Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

       Ernesto Casillas-Perez appeals from the district court’s judgment and

challenges the 41-month sentence imposed following his guilty-plea conviction for

being a removed alien found in the United States, in violation of 8 U.S.C. § 1326.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Casillas-Perez contends that the district court procedurally erred by basing

his sentence on the erroneous belief that he was on supervised release at the time of

the offense. We review for plain error, see United States v. Valencia-Barragan,

608 F.3d 1103, 1108 (9th Cir. 2010), and conclude there was none. Contrary to

Casillas-Perez’s contention, the court’s mention of his breach of the court’s trust

does not reflect that the court believed that he was on supervised release. In any

event, Casillas-Perez has not shown that any error affected his substantial rights.

See United States v. Dallman, 533 F.3d 755, 761-62 (9th Cir. 2008).

      AFFIRMED.




                                          2                                    16-50109